      Case 9:18-cv-00131-DWM Document 103 Filed 10/06/20 Page 1 of 4



Randy J. Cox
BOONE KARLBERG P.C.
201 West Main, Suite 300
P.O. Box 9199
Missoula, MT 59807-9199
Telephone: (406) 543-6646
Facsimile: (406) 549-6804
rcox@boonekarlberg.com

Jonathan W. Rauchway (Admitted Pro Hac Vice)
Adam S. Cohen (Admitted Pro Hac Vice)
Gail L. Wurtzler (Admitted Pro Hac Vice)
DAVIS GRAHAM & STUBBS LLP
1550 17th Street, Suite 500
Denver, CO 80202
Telephone: (303) 892-9400
Facsimile: (303) 893-1379
Jon.Rauchway@dgslaw.com
Adam.Cohen@dgslaw.com
Gail.Wurtzler@dgslaw.com

Attorneys for Defendant
Atlantic Richfield Company

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


COLUMBIA FALLS
ALUMINUM COMPANY, LLC                  Case No. CV 18-131-M-DWM

                          Plaintiff,
                                       MOTION FOR STATUS
            - against -                CONFERENCE REGARDING
                                       PROCEDURES FOR TRIAL
ATLANTIC RICHFIELD COMPANY

                          Defendant.
       Case 9:18-cv-00131-DWM Document 103 Filed 10/06/20 Page 2 of 4




      Defendant Atlantic Richfield Company (“Atlantic Richfield”) respectfully

moves the Court under L.R. 16.1(c) for an Order setting a telephonic status

conference in the next three weeks to discuss the schedule and logistical

procedures for the bench trial of this case, which is set to begin on December 2,

2020. Although counsel Atlantic Richfield will be available on any day the Court

sets the conference, lead counsel for Atlantic Richfield is unavailable on October

29 and 30 due to a commitment in another matter.

      In light of the ongoing COVID-19 pandemic and the rising number of

COVID cases in parts of Montana, Atlantic Richfield seeks guidance from the

Court on the following areas:

      1. Whether the Court anticipates any changes to the trial schedule;

      2. Whether the Court will permit certain witnesses to testify remotely and, if
         so, what procedures the parties should follow to present remote
         testimony;

      3. Whether any other procedural changes or logistical accommodations
         related to the bench trial will be required or should be tentatively planned
         for.

The requested status conference will promote efficiency and fairness by allowing

the parties to prepare witnesses and trial presentations in advance of trial with the

correct procedures in mind, and it will not affect any deadlines.

      Pursuant to Local Rule 7.1(c), counsel for Plaintiff Columbia Falls

Aluminum Company, LLC were consulted and declined to join this request.

                                         -2-
       Case 9:18-cv-00131-DWM Document 103 Filed 10/06/20 Page 3 of 4



      For the foregoing reasons, Atlantic Richfield respectfully requests that the

Court set a telephonic status conference to discuss the above issues within the next

three weeks.

DATED October 6, 2020.

                                       /s/ Jonathan W. Rauchway
                                       Jonathan W. Rauchway
                                       DAVIS GRAHAM & STUBBS LLP
                                       Attorney for Defendant
                                       Atlantic Richfield Company




                                        -3-
      Case 9:18-cv-00131-DWM Document 103 Filed 10/06/20 Page 4 of 4



                      CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing MOTION
FOR STATUS CONFERENCE REGARDING PROCEDURES FOR TRIAL
was served via ECF on the following parties:

W. John Tietz
BROWNING, KALECZYC, BERRY & HOVEN, P.C.
800 N. Last Chance Gulch, Suite 101
P.O. Box 1697
Helena, Montana 59601

Eliot Lauer
Nathaniel Ament-Stone
Charles B. Howland
CURTIS, MALLET-PREVOST, COLT & MOSLE LLP
101 Park Avenue
New York, New York 10178-0061


                                   /s Jonathan W. Rauchway




                                    -4-
